UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofDecember 2013 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X ﻿ PEARSON PLC (the "Company") Director Shareholding Below are details of share transfers of ordinary shares of 25p each made on 13 December 2013 and notified to the Company on 13 December 2013:- On 13 December 2013 Robin Freestone and his spouse Mirima Freestone transferred a combined total of 4,000 ordinary shares of 25p each to the following connected persons: Name of connected person to whom shares transferred Number of ordinary shares of 25p each transferred James Freestone William Freestone Jonathan Freestone Matthew Freestone All of the above transfers were made by way of gift. The number of shares in which Robin Freestone and his connected persons are beneficially interested remains at 478,507. This notification is made in accordance with DTR 3.1.2R. Natalie Dale Assistant Company Secretary 13 December 2013 PEARSON plc  Date:13 December 2013 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
